DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 13 October 2020.  Claims 15-18 and 20-26 been amended.  Claims 1-14 were previously cancelled.  Claims 15-26 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 7, filed 13 October 2020, with respect to objected claims 15 and 26 have been fully considered and are persuasive in light of the claim amendments.  The objections of claims 15 and 17 have been withdrawn. 

Applicant's arguments, see Remarks, pg. 7, filed 13 October 2020, with respect to objected claim 17 have been fully considered but they are not persuasive.

With respect to the Applicant’s argument, “Claims … 17 … stand objected to because of spacing and grammatical informalities.  These informalities have been corrected.”  (see Remarks, pg. 7, paragraph 2)  The Examiner respectfully disagrees.

U.S. Patent Publication No. 2018/0150034 A1 (instant application):
The georeferencing of the object for acquiring information and/or the manipulating object is carried out by assigning coordinates, preferably with the aid of 

	Claim 17 recites:
The system as claimed in claim 15, wherein georeferencing of the at least one sensor is carried out by assigning coordinates with aid of a list by GPS tracking, WLAN, WiFi based positioning or by image analysis.
 
	The claim contains both grammatical and punctuation errors.

Applicant’s arguments, see Remarks, pg. 7, filed 13 October 2020, with respect to rejected claims 15-18, 22 and 26 under 35 U.S.C. 112(a) have been fully considered and are persuasive in light of the claim amendments.  The rejections of claims 15-18, 22 and 26 have been withdrawn. 

Applicant’s arguments, see Remarks, pg. 7, filed 13 October 2020, with respect to rejected claims 15-18, 22 and 26 under 35 U.S.C. 112(a) have been fully considered and are persuasive in light of the claim amendments.  The rejections of claims 15-18, 22 and 26 have been withdrawn. 

Applicant’s arguments, see Remarks, pg. 7, filed 13 October 2020, with respect to rejected claims 15-18 and 22 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments.  The rejections of claims 15-18 and 22   have been withdrawn. 

Applicant's arguments, see Remarks, pgs. 7, filed 13 October 2020 with respect to rejected claims 19-21 and 23-25 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 

In regards to the Applicant’s argument, “Each of the noted informalities has been addressed and it is respectfully requested the rejection be withdrawn.”  (see Remarks, pg. 7, paragraph 4).  The Examiner respectfully disagrees.

Claims 19-21 and 23-25 are still dependent from cancelled claim 14; hence the 35 U.S.C. 112(b) rejection is maintained.

Claims 15, 17 and 26 stand objected to for grammatical and punctuation issues, claims 15-18, 22 and 26 stand rejected under 35 U.S.C. 112(a) and claims 15-26 stand rejected under 35 U.S.C. 112(b).

Claim Objections
Claims 15, 17 and 26 are objected to because of the following informalities:  
Claim 15 recites the grammatical error “… open spaces, vehicles, aircraft …” in line 5.  Suggested claim language: “… open spaces, vehicles, an aircraft …”.

Claim 15 includes an extra space between “information” and “in” in line 18.

Claim 15 includes an extra space between “which” and “is” in line 23.

Claim 17 recites the grammatical and punctuation errors, “… assigning coordinates with aid of a list by GPS tracking, WLAN, WiFi based positioning or by image analysis.”

U.S. Patent Publication No. 2018/0150034 A1 (instant application):
The georeferencing of the object for acquiring information and/or the manipulating object is carried out by assigning coordinates, preferably with the aid of a list, by GPS tracking, WLAN or WiFi-based positioning or by image analysis. (pg. 2, par. [0023])

	Suggested claim language: “… assigning coordinates, with an aid of a list, by GPS tracking, WLAN or WiFi based positioning or image analysis.”

Claim 26 recites the grammatical error “… open spaces, vehicles, aircraft …” in line 2.  Suggested claim language: “… open spaces, vehicles, an aircraft …”.

Claim 26 recites the grammatical error, “… in response to an alarm on the information ...” in line 22.  Suggested claim language: “in response to an alarm based on the information …”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18, 22 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

U.S. Patent Publication No. 2018/0150034 A1 (instant application):
FIG. 3 shows the next step in the method (Best cam function) wherein, on the basis of the geodata already at hand, the system determines those cameras from the plurality of (video) cameras which are available, in grey on the map, and highlights (shown in blue) those which can best represent the crime scene.  The crime scene itself here is shown by an arrow marked in blue.  In a window/field on the right at the top, the type of incident (Car accident) and the associated address (Park Street 127) are displayed.  The upper left window in the image contains, in the upper field, the data for the event (Event number PL/12/159), time (23:13), type of incident (Accident--two cars--no injuries) as well as data pertaining to the caller.  In the field at the bottom, the cameras (Best cams) of the plurality of cameras of the system which can best show the incident are listed.  One or more cameras are selected out of this list, to show the incident.  In this manner, the system automatically selects from a host of information the means which are the best suited and allows one (or more) information means to be selected, as can be seen in FIG. 4, wherein camera 1701-1 is selected as the Best 

	Claim 15:
	wherein the system automatically determines on the basis of geodata data on hand the sensor or the camera, which is available and selects the sensor or the camera which is best suited to monitor the object of interest; …  (lines 22-24)

	The only support for the limitation of “wherein the system automatically determines on the basis of geodata data on hand the sensor …, which is available and selects the sensor … which is best suited to monitor the object of interest; …” is in the claim; i.e. there is no support for the claim limitation in the Disclosure as filed on 30 November 2017.  

Claims 16-18 and 22, dependent from claim 15, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 15.

U.S. Patent Publication No. 2018/0150034 A1 (instant application):
FIG. 3 shows the next step in the method (Best cam function) wherein, on the basis of the geodata already at hand, the system determines those cameras from the plurality of (video) cameras which are available, in grey on the map, and highlights (shown in blue) those which can best represent the crime scene.  The crime scene itself here is shown by an arrow marked in blue.  In a window/field on the right at the top, the type of incident (Car accident) and the associated address (Park Street 127) are displayed.  The upper left window in the image contains, in the upper field, the data for the event (Event number PL/12/159), time (23:13), type of incident (Accident--two cars--no injuries) as well as data pertaining to the 

	Claim 26
“showing a position of the at least one sensor …” (line 11)

The only support for the limitation of “showing a position of the at least one sensor …” is in the claim; i.e. there is no support for the claim limitation in the Disclosure as filed on 30 November 2017.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 15 recites “the basis of geodata” in line 22.  The limitation has been interpreted as “a basis of geodata” for the purpose of examination.

Claim 17 recites “the at least one sensor” in lines 1-2.  The limitation has been interpreted as “the sensor” for the purpose of examination. 

Claim 26 recites “the at least one sensor” in line 28.  The limitation has been interpreted as “the sensor” for the purpose of examination.

Claims 16-18 and 22, dependent from claim 15, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 15.

Claim 23 recites “select at least one of the emergency vehicle, the emergency equipment, or the robot” in line 3 and claim 25 recites “a selected one of the emergency vehicle, the emergency equipment, or the robot” in lines 2-3.   It is unclear whether the recited limitation of “a selected one of the emergency vehicle, the emergency equipment, or the robot” in claim 25 is the same or disparate from that in claim 23; hence claim 25 is rendered indefinite.  The claim has been interpreted as “the selected at least one of the emergency vehicle, the emergency equipment, or the robot” for the purpose of examination.

Claim 26 recites “…. and controlling the information with or between …” in line 18.  The neither the claim nor the Disclosure provide any explanation as to how information is controlled; hence, the claim is rendered indefinite. 
Claims 19-21 and 23-25 are indefinite for their dependency on cancelled claim 14.  For purpose of examination, claims 19 and 20 have been interpreted as depending from claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to emergency response systems and traffic management systems.

U.S. Patent Publication No. 2017/0276495 A1 discloses a Public Safety Access Point (PSAP) or other system can receive an emergency event. 

U.S. Patent Publication No. 2021/0004734 A1 discloses an incident resource management. 

U.S. Patent No. 3,714,650 discloses a command and control of a large number of mobile vehicles, for example surface vehicles, such as police and emergency vehicles, and rapid transit buses, and more particularly to the communication with and location of such vehicles in high clutter signal environments which are characteristic of urban centers having tall buildings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2118